                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                               Civil No. 3:18-cv-00043-RJC-DCK

SHENE BLEDSOE,                                        )
                                                      )
                      Plaintiff,
                                                      )
v.                                                    )
                                                      )   DEFENDANT TRANS UNION
TRANS UNION, LLC, EQUIFAX                             )   LLC’S MOTION TO DISMISS
INFORMATION SERVICES, LLC, GENERAL                    )   PLAINTIFF’S FIRST AMENDED
MOTORS FINANCIAL COMPANY, INC.,                       )   COMPLAINT
FIRST PREMIER BANK, and UTAH HIGHER                   )
EDUCATION ASSISTANCE AUTHORITY,                       )
                       Defendants.                    )



        Defendant Trans Union LLC (“Trans Union”) files this Motion to Dismiss Plaintiff’s

First Amended Complaint (“Complaint”) pursuant to Federal Rules of Civil Procedure 12(b)(6)

and 12(b)(1), and moves the Court to dismiss Plaintiff Shene Bledsoe’s Complaint on the

grounds that, (1) Plaintiff fails to allege facts sufficient to support a claim for relief, and (2)

Plaintiff has failed to allege facts sufficient to establish subject matter jurisdiction.    Trans

Union’s Motion to Dismiss Plaintiff’s First Amended Complaint is timely pursuant to FRCP

15(a)(1)(A) as it is filed within 14 days of Plaintiff’s First Amended Complaint. See Dkt. 44.

        For the reasons set forth in Trans Union’s accompanying Brief in Support, Trans Union

respectfully requests that this Court grant Trans Union’s Motion and dismiss Plaintiff’s First

Amended Complaint with prejudice pursuant to Rules 12(b)(6) and 12(b)(1), and for such other

and further relief, both general and specific, at law and in equity, to which it may show itself

justly entitled.




       Case 3:18-cv-00043-RJC-DCK Document 46 Filed 01/04/19 Page 1 of 3
                             /s/ Robert C. deRosset
                             ROBERT C. deROSSET
                             N.C. State Bar No. 27656
                             YOUNG, MOORE & HENDERSON, P.A.
                             3101 Glenwood Avenue, Suite 200
                             Raleigh, NC 27622
                             (919) 782-6860
                             (919) 782-6753 Fax
                             bob.derosset@youngmoorelaw.com
                             Counsel for Trans Union LLC




Case 3:18-cv-00043-RJC-DCK Document 46 Filed 01/04/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

       This is to certify that on January 4, 2019, a true and correct copy of the above and

foregoing document has been electronically filed with the Clerk of the Court using the CM/ECF

system which will send notification of such filing to the following counsel:

Patrick Lee Blair                            Bradley Jason Lingo
patblair@hotmail.com                         blingo@kslaw.com
Law Office of Patrick Blair                  King & Spalding LLP
5401 Red Fox Drive                           300 South Tyron Street, Suite 1700
Oak Ridge, NC 27310                          Charlotte, NC 28202
(310) 422-0543                               (704) 503-2573
Counsel for Plaintiff                        (704) 503-2622 Fax
                                             Counsel for Equifax Information Services, LLC

Caren D. Enloe                               Meb W. Anderson
cenloe@smithdebnamlaw.com                    mebanderson@agutah.com
Smith Debnam Narron Drake Saintsing &        Utah Attorney General’s Office
Myers, LLP                                   160 E. 300 Street
PO Box 26268                                 Salt Lake City, UT 84114
Raleigh, NC 27611                            (801) 366-0100
(919) 250-2000                               (801) 366-0101 Fax
(919) 250-2211 Fax                           Counsel for Utah Higher Education Assistance
Counsel for First Premier Bank               Authority


                                                 /s/ Robert C. deRosset
                                                 ROBERT C. deROSSET
                                                 N.C. State Bar No. 27656
                                                 YOUNG, MOORE & HENDERSON, P.A.
                                                 3101 Glenwood Avenue, Suite 200
                                                 Raleigh, NC 27622
                                                 (919) 782-6860
                                                 (919) 782-6753 Fax
                                                 bob.derosset@youngmoorelaw.com
                                                 Counsel for Trans Union LLC




      Case 3:18-cv-00043-RJC-DCK Document 46 Filed 01/04/19 Page 3 of 3
